C. A. 2d Cir. Certiorari granted and case set for oral argument on Saturday, June 26, 1971, at 11 a. m. Briefs and records shall be filed simultaneously, the requirement for printing being waived.
Application of New York Times Co-, for stay of mandate of .Court of Appeals granted pending further order of this Court. The Special Appendix referred to in the order , of the Court of Appeals,, and any additional items as the Uqited States may have specified with particularity, shall be served on New York Times Co. and filed in this Court by 5 p. m. today, June 25, 1971. Restraint imposed upon New York Times Co. by the Court of Appeals continued pending, argument and decision.
For purposes of argument this case is consolidated with No. 1885, United States v. Washington Post Co., *943certiorari granted; infra. Portions of record or argument relating to matters, claimed to affect national security may be filed in sealed form.
Mr. Justice Black, Mr. Justice Douglas, Mr. Justice Brennan, and Mr. Justice Marshall would grant the motion to vacate order of Court of Appeals except insofar as it affirms judgment of the District Court, would not continue' restraint imposed upon'New York Times Co. by the Court of Appeals, and would deny the petition for certiorari.